Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

DETAILED ACTION
This action is responsive to the amendment filed on 03/01/2021:
Claims 1-37 have been examined.
Claims 1-2, 4-8, 10-12, 17-20, 22-23, 26, 33 and 35 have been amended by Applicant.
Claim 37 newly added.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Specification
1.	Applicant’s amendments have overcome the specification objections to from the previous Office Action.

Claim Objections
1.	Applicant’s amendments have overcome the claims objections to in regards to claims 4-6 from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 5, 10, 12, 17, 33, 35 from the previous Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-10, 13, 18-28, 31 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Kurland (US Pat. No.: 5497056) in view of Kume (Pub. No.: JP 2014121190A), further in view of Zhang (Pub. No.: CN 107233168A) and further in view of Han (Pub. No.: KR 20140128086A).

As per claims 1 and 19, Kurland discloses, through the invention, see the entire document, electronics convenience vehicle (ECV) (see the entire document, particularly fig. 1, abstract, summary of the invention – teaching motorized wheelchair, motor of wheelchair, controlling a motor of a wheelchair,  controlling said motor of said wheelchair as a function of received information), comprising: 
a frame; a plurality of wheels configured to support and move the frame; a user support member supported by said frame at which a user is positioned in operating the ECV (see the entire document, particularly fig. 1, abstract, summary of the invention – teaching motorized wheelchair, which the wheelchair, as it is well known in art, inherently has a frame; plural wheels that inherently support and move the frame; wherein, as it is well known in art, a wheelchair inherently has a seat that typically is supported or resting or mounted to the wheelchair or its frame); 
a steering mechanism configured to enable a user to rotate direction of at least one wheel to control direction of movement of the ECV / enabling a user of the ECV to control direction of movement (see the entire document, particularly fig. 1, c2, lines 40-62 – teaching MPU 20 that controls the operation of right and left motor controllers 40 and 50 based on data received from human interface 30; the right and left motor controllers 40 and 50 that in turn control the operation of the right and left motor of a wheelchair (not shown) based on data received from MPU 20; the human interface 30 that provides the MPU 20 with data corresponding to seven different commands: stop, left, right, increase speed, lower speed, forward, and reverse);
a motor configured to cause at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position / causing at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position (see the entire document, particularly c3, lines 51-57 – teaching discrete predetermined speed for the motor corresponding to the wheelchair traveling in a substantially reverse direction and there are three discrete predetermined speeds for the motor corresponding to the wheelchair traveling in a substantially forward direction; particularly c4, lines 9-14 – teaching receiving a stop command 

Kurland does not explicitly disclose, or is missing, a steering mechanism disposed toward a front portion of the ECV; causing at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position in response to the user respectively activating a throttle in a forward position, in a second position, and in an idle position; a handle/handles of the steering mechanism, when turned/positioned/moved/switched/rotated/slid/repositioned/relocated/forced in a first position, cause(s) said motor to propel said at least one wheel in a forward direction, when activated in a second position, cause(s) said motor to propel said at least one wheel in a reverse direction, and when in a third position, cause(s) said motor to maintain said at least one wheel in a fixed position; a control and communications unit (CCU) disposed in front of said seat, and configured to control operation of said motor and communicate over a communications network / controlling operation of a motor using a command and communications unit; and enabling the user to communicate over a communications network via the (CCU). 

However, Kume teaches, through the invention, see the entire document, particularly in fig. 8, a control steering mechanism with sensor 102 disposed toward a front portion of the wheelchair.

Zhang, in his/her turn, teaches, through the invention, see the entire document, particularly in fig. 1-3, abstract, an electrically powered wheelchair which is more intelligent, user-friendly and safer, and simpler and more force-saving in driving and that also has sensitivity and reliability as a vehicle; the wheelchair that can be fully operated for driving by means of rocking handles by hands front and back; the electrically powered wheelchair that comprises forward motion, backward motion, brake, stop, steering and speed control; the handles connected to a sensor which senses the push-pull direction and force size of the handles and outputs an electronic signal to a controller according to corresponding proportion, so as to drive the wheelchair to move forwardly, backwardly, accelerate or decelerate and stop; in addition, speed difference of left and right wheels generated by applying different force to the left and right handles by a rider, so as to further drive the handles to steer, and the steering of the wheelchair is as free as a power steering; the visual handle orientation as the wheelchair driving direction, and the above mentioned as the 
The examiner finds that the “controlling push-pull direction and force size of the handles along with detected/sensed force size of the handles that outputs an electronic signal to a controller according to corresponding proportion, so as to drive the wheelchair to move forwardly, backwardly, accelerate or decelerate and stop” in the Zhang reference teach on “a throttle, respectively activation of which, by the user, in a forward position, in a second position, and in an idle position, causes at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position” in the instant application, similar to how the operation of the throttle 112 described in fig. 1d and various paragraphs of the instant specification, at least as published.  

Han, in his/her turn, further teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four directions; an apparatus unit which is combined with the lower part of the head unit, displays multiple contents that can be selected by a user, can output images or voice recognized by the head unit, and can senses obstacles; an actuating unit which is combined with the lower part of the apparatus unit, can avoid the obstacles, can prevent collisions or falling of the obstacles. 
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0037, 0060], wireless transmission / receiving [to / from] the control unit 60; the control unit 60 that includes a main controller, a microprocessor, and the like, which integrally controls the head 20, the mechanism 30, the bracelet 40, Control board, host PC, unmanned autonomous transmission / reception device, etc., and instructs all situation recognition, obstacle avoidance, and autonomous movement.
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0063-0064], the main controller as a PC-based open type control structure for servos of the joints and motors of the wheelchair robot 1, and … it is possible to transmit and receive communication; therefore, the movement of the wheelchair robot 1 that may be controlled by controlling the main controller of the 
The examiner finds that the above “wireless transmission / receiving [to / from] the control unit 60; the control unit 60 that includes a main controller, a microprocessor, and the like;” “the main controller as a PC-based open type control structure for servos of the joints and motors of the wheelchair robot 1, and … possibility to transmit and receive communication;” and “the movement of the wheelchair robot 1 that may be controlled by controlling the main controller of the controller 60 that controls the servomotors installed in the wheelchair robot 1 using the touch screen 32 or the remote controller,” in the Han reference, teach on “a control and communications unit (CCU) disposed in front of said seat, and configured to control operation of said motor and communicate over a communications network / controlling operation of a motor using a command and communications unit; and enabling the user to communicate over a communications network via the (CCU)” in the instant application.
Additionally, the Examiner finds that it would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, to modify the teaching of Han by re-positioning the control unit with wireless transmission / receiving [to / from] capabilities of the Han reference, and mount it in front of a seat of the wheelchair, similar to how the control steering mechanism mounted and positioned in the Kume reference, in order for it to be disposed toward a front portion of the wheelchair, or therefore, disposed in front of the wheelchair seat.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Kume. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to have and/or enhance conventional electric wheelchair (see the entire Kume document, particularly Para [0003]); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Zhang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to safely operate the driving of the wheelchair by the handles (see the entire Zhang document, particularly abstract); and 


As per claims 2 and 20, Kurland further discloses, through the invention, see the entire document, a plurality of sensors directed to detect objects in front of a direction of travel of the ECV, and configured generate sense signals indicative of an object being sensed by said sensors (see the entire document, particularly fig. 1, c1, lines 52-57; c2, lines 47-62 – teaching forward and rear acoustic x-ducer unit 60 or 70 that provide the MPU 20 with data concerning the presence of an object in front of the applicable transducer; receiving information indicating the presence of a closest obstacle in the path of the wheelchair; and controlling said motor of said wheelchair as a function of said received information; c6, lines 15-32 – teaching x-ducer 60 or 70 that detects an obstacle in the path of the wheelchair that is not too close yet; x-ducer 60 or 70 that detects a fairly close object in the path of the wheelchair).
	The Examiner finds that the above “forward and rear acoustic x-ducer unit 60 or 70 that provide the MPU 20 with data concerning the presence of an object in front of the applicable transducer,” in the Kurland reference, teach on “plurality of sensors directed to detect objects in front of a direction of travel of the ECV that generate sense signals indicative of an object being sensed by said sensors’” in the instant application, because it is well known in the art that a well-known transducer is a sensor.

Kurland does not explicitly disclose, or is missing, CCU further configured to receive the sense signals and to control operations of said motor as a function of the sense signals. 

However, Kume teaches, through the invention, see the entire document, particularly in fig. 8, a control steering mechanism with sensor 102 disposed toward a front portion of the wheelchair.

Han, in his/her turn, further teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can 
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0037, 0060], wireless transmission / receiving to / from the control unit 60; the control unit 60 that includes a main controller, a microprocessor, and the like, which integrally controls the head 20, the mechanism 30, the bracelet 40, Control board, host PC, unmanned autonomous transmission / reception device, etc., and instructs all situation recognition, obstacle avoidance, and autonomous movement.
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0063-0064], the main controller as a PC-based open type control structure for servos of the joints and motors of the wheelchair robot 1, and … it is possible to transmit and receive communication; therefore, the movement of the wheelchair robot 1 that may be controlled by controlling the main controller of the controller 60 that controls the servomotors installed in the wheelchair robot 1 using the touch screen 32 or the remote controller.
Additionally, the Examiner finds that it would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, to modify the teaching of Han by re-positioning the control unit with wireless transmission / receiving to / from capabilities of the Han reference, and mount it in front of a seat of the wheelchair, similar to how the control steering mechanism mounted and positioned in the Kume reference, in order for it to be disposed toward a front portion of the wheelchair, or therefore, disposed in front of the wheelchair seat.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Kume. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 
by incorporating, applying and utilizing the above steps, technique and features as taught by Zhang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to safely operate the driving of the wheelchair by the handles (see the entire Zhang document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]).

As per claims 3 and 21, Kurland does not explicitly disclose, or is missing, CCU that includes a processing unit, a non-transitory memory, electronic display configured to display operational and non-operational data of the ECV, and an input/output unit configured to communicate with the communications network, said processing unit configured to execute an ECV control module having a first mode when no objects are detected by said sensors, and a second mode when an object is detected by said sensors as determined by said processing unit based on the object sensed signals. 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four directions; an apparatus unit which is combined with the lower part of the head unit, displays multiple contents that can be selected by a user, can output images or voice recognized by the head unit, and can senses obstacles; an actuating unit which is combined with the lower part of the apparatus unit, can avoid the obstacles, can prevent collisions or falling of the obstacles.
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0037, 0060], wireless transmission / receiving to / from the control unit 60; the control unit 60 that 
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0063-0064], the main controller as a PC-based open type control structure for servos of the joints and motors of the wheelchair robot 1, and ... it is possible to transmit and receive communication; therefore, the movement of the wheelchair robot 1 that may be controlled by controlling the main controller of the controller 60 that controls the servomotors installed in the wheelchair robot 1 using the touch screen 32 or the remote controller.
Han, further teaches, through the invention, see the entire document, particularly in Para [0006], wheelchair robot that has a display (e.g., LED or LCD screen) to enable video images to be broadcasted on the Internet based on wired or wireless, real-time information is available to ordinary people waiting for real-time outdoor advertisements and signals using robots, to make it possible to improve the quality and reliability of the product and to provide a good image to consumers. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see the entire Han document, particularly abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]). 

As per claim 4, Kurland further discloses, through the invention, see the entire document, operational data that includes speed of the ECV, and wherein the non-operational data includes information associated with a venue in which the ECV is operating (see the entire document, particularly c1, lines 16-22, c1, lines 42-50 - teaching commonly controlling wheelchair by user by directional or speed change in the movement of the wheelchair; controlling a motor of a wheelchair operated by a user with severely limited 


As per claim 5, Kurland further discloses, through the invention, see the entire document, non-operational data that includes venue-centric directional information (see the entire document, particularly c1, lines 16-22 - teaching commonly controlling wheelchair by user by directional or speed change in the movement of the wheelchair; see the entire document, particularly c3, lines 51-57 - teaching discrete predetermined speed for the motor corresponding to the wheelchair traveling in a substantially reverse direction and there are three discrete predetermined speeds for the motor corresponding to the wheelchair traveling in a substantially forward direction; see the entire document, particularly c4, lines 9-14 - teaching receiving a stop command from the user of the wheelchair and controlling said motor of said wheelchair to operate as a generator to provide dynamic braking of said wheelchair as a function of said stop command). 

As per claim 6, Kurland further discloses, through the invention, see the entire document, first mode that enables said motor to operate at a first maximum speed, and the second mode that limits said motor to operate at a second maximum speed, slower than the first maximum speed (see the entire document, particularly c1, lines 16-22, c1, lines 42-50 - teaching commonly controlling wheelchair by user by directional or speed change in the movement of the wheelchair; controlling a motor of a wheelchair operated by a user with severely limited dexterity that includes the steps of receiving a change speed command from the user of the wheelchair and selecting . . . one of a plurality of predetermined motor speeds; see the entire document, particularly c2, lines 40-62 - teaching MPU 20 that controls the operation of right and left motor controllers 40 and 50 based on data received from human interface 30; the right and left motor controllers 40 and 50 that in turn control the operation of the right and left motor of a wheelchair (not shown) based on data received from MPU 20; the human interface 30 that provides the MPU 20 with data corresponding to seven different commands: stop, left, right, increase speed, lower speed, forward, and reverse).

As per claim 7, Kurland further discloses, through the invention, see the entire document, said sensors, plurality of sensors (see the entire document, particularly c2, lines 47-62 – teaching forward and 
The Examiner finds that the above “forward and rear acoustic x-ducer unit 60 or 70 that provide the MPU 20 with data concerning the presence of an object in front of the applicable transducer,” in the Kurland reference, teach on “plurality of sensors directed to detect objects in front of a direction of travel of the ECV that generate sense signals indicative of an object being sensed by said sensors’” in the instant application, because it is well known in the art that a well-known transducer is a sensor.

Kurland does not explicitly disclose, or is missing, a tiller attached to said steering mechanism on which said sensors are affixed and oriented to face in front of a front face of said tiller, wherein said tiller is configured to rotate in response to the user rotating said steering mechanism, thereby causing said sensors to rotate along with the front face of said tiller. 

However, Kume teaches, through the invention, see the entire document, particularly in fig. 8, a control steering mechanism with sensor 102 disposed toward a front portion of the wheelchair. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Kume. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to have and/or enhance conventional electric wheelchair (see the entire Kume document, particularly Para [0003]).

As per claims 8 and 26-27, Kurland does not explicitly disclose, or is missing, a camera oriented to face forward of the ECV, and, responsive to said sensors sensing an object within sensing proximity of the sensors, automatically initiate recording of images captured by said camera, and responsive to the object no longer being sensed within the sensor proximity of sensors, automatically initiating stopping recording of images by said camera; sensing objects that includes sensing objects within a proximity of the ECV. 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four directions; an apparatus unit which is combined with the lower part of the head unit, displays multiple contents that can be selected by a user, can output images or voice recognized by the head unit, and can senses obstacles; an actuating unit which is combined with the lower part of the apparatus unit, can avoid the obstacles, can prevent collisions or falling of the obstacles.
The Examiner determines that the above steps for “recognizing 3D images, recognizing voice, displaying multiple contents, outputting images or voice recognized, sensing obstacles” by a computerized wheel-chair robot, in the Han reference, teach on steps for “automatically initiating recording of images captured by camera,” “automatically initiating stopping recording of images by camera” in the instant application, because it is well known in the art that well-known in the art outputting recognized images or recognized voice is/are being performed  in response to recognition of the voice or image(s), which means automatically.
	
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see Han, abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]).

As per claim 9, Kurland further discloses, through the invention, see the entire document, plurality of sensors that include proximity sensors (see the entire document, particularly fig. 1, c2, lines 31-39 – teaching forward and rear acoustic transducer ("x-ducer") units 60 and 70; see the entire document, particularly fig. 1, c1, lines 52-57 – teaching receiving information indicating the presence of a closest obstacle in the path of the wheelchair; and controlling said motor of said wheelchair as a function of said 

As per claims 10 and 28, Kurland further discloses, through the invention, see the entire document, CCU that executes an application that enables the user to request directions within a venue within which the ECV is operating (see the entire document, particularly fig. 1, 2, c2, line 62 through c3, line 37, c4, lines 7-22). 

As per claims 13 and 31, Kurland does not explicitly disclose, or is missing, an input/output (I/O) unit of said CCU in communication with the communications network over which a network server is executing, and wherein said processing unit configured to execute an application that receives signals from the network server, the application causing said processing unit to display interactive information received from the network server for the user. 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four directions; an apparatus unit which is combined with the lower part of the head unit, displays multiple contents that can be selected by a user, can output images or voice recognized by the head unit, and can senses obstacles; an actuating unit which is combined with the lower part of the apparatus unit, can avoid the obstacles, can prevent collisions or falling of the obstacles.
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0037, 0060], wireless transmission / receiving to / from the control unit 60; the control unit 60 that includes a main controller, a microprocessor, and the like, which integrally controls the head 20, the 
Han, further teaches, through the invention, see the entire document, particularly in fig. 1-3, Para [0063-0064], the main controller as a PC-based open type control structure for servos of the joints and motors of the wheelchair robot 1, and ... it is possible to transmit and receive communication; therefore, the movement of the wheelchair robot 1 that may be controlled by controlling the main controller of the controller 60 that controls the servomotors installed in the wheelchair robot 1 using the touch screen 32 or the remote controller.
Han, further teaches, through the invention, see the entire document, particularly in Para [0006], wheelchair robot that has a display (e.g., LED or LCD screen) to enable video images to be broadcasted on the Internet based on wired or wireless, real-time information is available to ordinary people waiting for real-time outdoor advertisements and signals using robots, to make it possible to improve the quality and reliability of the product and to provide a good image to consumers. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see the entire Han document, particularly abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]). 

As per claim 18, Kurland does not explicitly disclose, or is missing, a camera disposed on the ECV, and oriented to face forward of the ECV. 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see the entire Han document, particularly abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]). 

As per claim 22, Kurland further discloses, through the invention, see the entire document, operational data that includes speed of the ECV, and wherein the non-operational data includes information associated with a venue in which the ECV is operating (see the entire document, particularly c1, lines 16-22, c1, lines 42-50 - teaching commonly controlling wheelchair by user by directional or speed change in the movement of the wheelchair; controlling a motor of a wheelchair operated by a user with severely limited dexterity that includes the steps of receiving a change speed command from the user of the wheelchair and selecting ... one of a plurality of predetermined motor speeds). 

Kurland does not explicitly disclose, or is missing, step for displaying the operational data step for displaying the non-operational data 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four 
Han, further teaches, through the invention, see the entire document, particularly in Para [0006], wheelchair robot that has a display (e.g., LED or LCD screen) to enable video images to be broadcasted on the Internet based on wired or wireless, real-time information is available to ordinary people waiting for real-time outdoor advertisements and signals using robots, to make it possible to improve the quality and reliability of the product and to provide a good image to consumers. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see the entire Han document, particularly abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]). 

As per claim 23, Kurland further discloses, through the invention, see the entire document, the non-operational data that includes venue-centric directional information (see the entire document, particularly c1, lines 16-22 - teaching commonly controlling wheelchair by user by directional or speed change in the movement of the wheelchair; see the entire document, particularly c3, lines 51-57 - teaching discrete predetermined speed for the motor corresponding to the wheelchair traveling in a substantially reverse direction and there are three discrete predetermined speeds for the motor corresponding to the wheelchair traveling in a substantially forward direction; see the entire document, particularly c4, lines 9-14 - teaching receiving a stop command from the user of the wheelchair and controlling said motor of said wheelchair to operate as a generator to provide dynamic braking of said wheelchair as a function of said stop command). 

Kurland does not explicitly disclose, or is missing, step for displaying the operational data step for displaying the non-operational data 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four directions; an apparatus unit which is combined with the lower part of the head unit, displays multiple contents that can be selected by a user, can output images or voice recognized by the head unit, and can senses obstacles; an actuating unit which is combined with the lower part of the apparatus unit, can avoid the obstacles, can prevent collisions or falling of the obstacles.
Han, further teaches, through the invention, see the entire document, particularly in Para [0006], wheelchair robot that has a display (e.g., LED or LCD screen) to enable video images to be broadcasted on the Internet based on wired or wireless, real-time information is available to ordinary people waiting for real-time outdoor advertisements and signals using robots, to make it possible to improve the quality and reliability of the product and to provide a good image to consumers. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see the entire Han document, particularly abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]). 

As per claim 24, Kurland further discloses, through the invention, see the entire document, limiting the ECV to the first maximum speed that  includes limiting the ECV to a maximum speed that is higher than the second maximum speed (see the entire document, particularly c1, lines 16-22, c1, lines 42-50 - teaching 

As per claim 25, Kurland does not explicitly disclose, or is missing, in response to the user rotating a steering mechanism, sensing for objects in front of an angle of a front face of the steering mechanism. 

However, Kume teaches, through the invention, see the entire document, particularly in fig. 8, a control steering mechanism with sensor 102 disposed toward a front portion of the wheelchair. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Kume. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to have and/or enhance conventional electric wheelchair (see the entire Kume document, particularly Para [0003]).

As per claim 36, Kurland does not explicitly disclose, or is missing, step for capturing images of the ECV. 

However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent collisions or falling of the obstacles (see the entire Han document, particularly abstract); to control the servomotors installed in the wheelchair robot using the touch screen or the remote controller (see the entire Han document, particularly Para [0064]). 

2.	Claims 11-12 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kurland, Kume, Zhang and Han, further in view of Nishikawa (Pub. No.: US 2019/0039564A1).

As per claims 11 and 29, Kurland does not explicitly disclose, through the invention, or is missing user support member that includes a user support member sensor that senses when the user is supported by said user support member, and wherein said CCU is further configured to: sense that the motor is on and the user support member sensor senses that the user transitions from being supported to not being supported by the user support member; and generate a delay to establish a time period during which a determination as to whether the support member sensor senses that the user returns to being supported by the user support member within the time period before enabling the motor to turn off. 

However, Nishikawa teaches, through the invention, see the entire document, particularly in fig. 1, Para [0108], seating detection unit 14 that acquires the load detected by the seat sensor 5 illustrated in FIG. 1 and that detects the presence or absence of a person sitting on the driver's seat on the basis of 
Nishikawa further teaches, through the invention, see the entire document, particularly in Para [0094-0095, 0098], situations when sensing physical information can be acquired within predetermined periods of time, and when sensing physical information cannot be acquired within the predetermined periods of time. 
The Examiner finds that the “seating detection unit 14 that acquires the load detected by the seat sensor 5” in the Nishikawa reference teach on “a user support member sensor that senses when the user is supported by said user support member” in the instant application.
The Examiner finds that the Nishikawa reference is an analogous art, because both the Applicant and Nishikawa teach on staring a vehicle, or switching a vehicle operational status from a sleeping, or hibernating mode to an active mode of being ready to be driven or operated by a driver or a user, based on determination of presence of a person, such as a driver, or a user received from a seat sensor/detecting means.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Nishikawa. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to outputs the start information ... and the start instruction to start the engine upon detection result indicating the presence of a person sitting on the seat of the driver's seat (see the entire Nishikawa document, particularly Para [0108]).

As per claims 12 and 30, Kurland does not explicitly disclose, through the invention, or is missing user support member that includes a user support member sensor that senses when the user is sitting on said user support member, and wherein said CCU is enable to enter a sleep mode in response to the user 

However, Nishikawa teaches, through the invention, see the entire document, particularly in fig. 1, Para [0108], seating detection unit 14 that acquires the load detected by the seat sensor 5 illustrated in FIG. 1 and that detects the presence or absence of a person sitting on the driver's seat on the basis of the load; the start information acquisition unit 101 that acquires, from the seating detection unit 14, the detection result indicating the presence of a person sitting on the seat of the driver's seat, the start information acquisition unit 101 that considers the detection result as the start instruction to start the engine of the vehicle 1 ; the start information acquisition unit 101 that outputs the start information ... and the start instruction to start the engine. 
Nishikawa further teaches, through the invention, see the entire document, particularly in fig. 1, Para [0054], ECU 10 that acquires the load detected by the seat sensor 5 and detects the presence or absence of a person sitting on the driver's seat on the basis of the load. 
The Examiner finds that the Nishikawa reference is an analogous art, because both the Applicant and Nishikawa teach on staring a vehicle, or switching a vehicle operational status from a sleeping, or hibernating mode to an active mode of being ready to be driven or operated by a driver or a user, based on determination of presence of a person, such as a driver, or a user received from a seat sensor/detecting means. 
Additionally, the Examiner finds that the "detecting the absence of a person sitting on the driver's seat" above, in the Nishikawa reference, teaches on a sleep mode of a vehicle, when the sitting of the user on the seat is not sensed or detected in the instant application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Nishikawa. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to outputs the start information ... .

3.	Claims 14-17 and 32-35 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kurland, Kume, Zhang and Han, further in view of Jefferies (Pub. No.: US 2013/0317693A1).

As per claims 14 and 32, Kurland does not explicitly disclose, through the invention, or is missing CCU further configured to enable the user to receive information associated with rental of the ECV from a remote device, the information including a unique identifier that enables the user to access operation of said ECV. 

However, Jefferies teaches, through the invention, see the entire document, particularly in claim 1, method of installing a rental vehicle control module, the method comprising: positioning a control module within a vehicle, the control module having a unique identifier and configured to receive, through a wireless network, information configured to trigger the transmittal by the control module of a command over a controller area network (CAN) bus within the vehicle, the unique identifier being associated in a remote computing system with the installer…; electronically connecting the control module to the on-board diagnostics unit; electronically connecting the control module to the CAN bus; inputting, into a mobile computing device, a first identifier, the first identifier corresponding to the unique identifier of the control module; inputting, into the mobile computing device, a second identifier, the second identifier uniquely identifying the vehicle; and sending, using the mobile computing device, association information to the remote computing system, the association information comprising at least the first identifier and the second identifier, the association information enabling the computer system to associate the control module with the vehicle.

The Examiner finds that the Jefferies reference is an analogous art, because both the Applicant and Jefferies teach on a well-known in the art practice of remotely reserving or booking a rental vehicle at a later time from or while being inside a rental vehicle. 
teaches on CCU mounted onto and positioned at front of ECV in the instant application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Jefferies. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a method of dynamically pairing a customer's contact information (e.g., mobile phone number, email address, emergency contact information) to a specific rental/car-share (RCS) vehicle during their rental period; to provide a method of notifying the rental/car-share (RCS) companies of any critical diagnostics and/or mileage based maintenance alerts; to provide a method of automatically checking out and billing customers when a RCS vehicle is returned; to dynamically generate the charge for the rental period based, for example, on time used (e.g., hours, days), miles traveled with additional charges for insurance; to provide a method of preloading the rental or fleet vehicle's onboard navigation system with the renter's trip destinations; during the reservation (web based or mobile app) process, to select, by a renter, their destinations (trip log) during the rental period (see the entire Jefferies document, particularly Para [0013, 0016, 0018, 0020]).

As per claims 15 and 33, Kurland does not explicitly disclose, through the invention, or is missing CCU further configured to enable the user to rent the ECV directly from the CCU. 

However, Jefferies teaches, through the invention, see the entire document, particularly in claim 1, method of installing a rental vehicle control module, the method comprising: positioning a control module within a vehicle, the control module having a unique identifier and configured to receive, through a wireless network, information configured to trigger the transmittal by the control module of a command over a controller area network (CAN) bus within the vehicle, the unique identifier being associated in a remote computing system with the installer…; electronically connecting the control module to the on-board diagnostics unit; electronically connecting the control module to the CAN bus; inputting, into a mobile 

The Examiner finds that the Jefferies reference is an analogous art, because both the Applicant and Jefferies teach on a well-known in the art practice of remotely reserving or booking a rental vehicle at a later time from or while being inside a rental vehicle. 
Additionally, the Examiner finds that the "positioning a control module within a vehicle" above, in the Jefferies reference, teaches on CCU mounted onto and positioned at front of ECV, which enables user to rent or make a reservation for the ECV directly from the CCU, in the instant application. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Jefferies. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a method of dynamically pairing a customer's contact information (e.g., mobile phone number, email address, emergency contact information) to a specific rental/car-share (RCS) vehicle during their rental period; to provide a method of notifying the rental/car-share (RCS) companies of any critical diagnostics and/or mileage based maintenance alerts; to provide a method of automatically checking out and billing customers when a RCS vehicle is returned; to dynamically generate the charge for the rental period based, for example, on time used (e.g., hours, days), miles traveled with additional charges for insurance; to provide a method of preloading the rental or fleet vehicle's onboard navigation system with the renter's trip destinations; during the reservation (web based or mobile app) process, to select, by a renter, their destinations (trip log) during the rental period (see the entire Jefferies document, particularly Para [0013, 0016, 0018, 0020]).

As per claims 16 and 34, Kurland does not explicitly disclose, through the invention, or is missing enabling the user to rent the ECV that includes presenting the user interface via which the user can specify duration of rental, submit payment, and submit a unique identifier. 

However, Jefferies teaches, through the invention, see the entire document, particularly in claim 1, method of installing a rental vehicle control module, the method comprising: positioning a control module within a vehicle, the control module having a unique identifier and configured to receive, through a wireless network, information configured to trigger the transmittal by the control module of a command over a controller area network (CAN) bus within the vehicle, the unique identifier being associated in a remote computing system with the installer…; electronically connecting the control module to the on-board diagnostics unit; electronically connecting the control module to the CAN bus; inputting, into a mobile computing device, a first identifier, the first identifier corresponding to the unique identifier of the control module; inputting, into the mobile computing device, a second identifier, the second identifier uniquely identifying the vehicle; and sending, using the mobile computing device, association information to the remote computing system, the association information comprising at least the first identifier and the second identifier, the association information enabling the computer system to associate the control module with the vehicle.
Jefferies further teaches, through the invention, see the entire document, particularly in fig. 4, 11, Para [0114], computing device 162 that may include one or more commonly available input/output (I/O) devices and interfaces 910, such as a keyboard, mouse, touchscreen; the I/O devices and interfaces 910 that include one or more display devices, such as a monitor or touchscreen 940, that allows the visual presentation of data to a user; more particularly, a display device that provides for the presentation of GUIs, application software data, and multimedia presentations; computing device 162 that may also include one or more multimedia devices, such as speakers, video cards, graphics accelerators, and microphones, for example.

Jefferies further teaches, through the invention, see the entire document, particularly in fig. 4, 7, 11, Para [0093], a series of example displays and menus that may be shown on the mobile device by a mobile app used by customers to enter data during a non-reservation vehicle pick up process; the user 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Jefferies. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a method of dynamically pairing a customer's contact information (e.g., mobile phone number, email address, emergency contact information) to a specific rental/car-share (RCS) vehicle during their rental period; to provide a method of notifying the rental/car-share (RCS) companies of any critical diagnostics and/or mileage based maintenance alerts; to provide a method of automatically checking out and billing customers when a RCS vehicle is returned; to dynamically generate the charge for the rental period based, for example, on time used (e.g., hours, days), miles traveled with additional charges for insurance; to provide a method of preloading the rental or fleet vehicle's onboard navigation system with the renter's trip destinations; during the reservation (web based or mobile app) process, to select, by a renter, their destinations (trip log) during the rental period (see the entire Jefferies document, particularly Para [0013, 0016, 0018, 0020]).

As per claims 17 and 35, Kurland does not explicitly disclose, through the invention, or is missing CCU further configured to enable the user to reserve an ECV at a later time. 

However, Jefferies teaches, through the invention, see the entire document, particularly in fig. 4, 7, 11, Para [0093], a series of example displays and menus that may be shown on the mobile device 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Jefferies. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a method of dynamically pairing a customer's contact information (e.g., mobile phone number, email address, emergency contact information) to a specific rental/car-share (RCS) vehicle during their rental period; to provide a method of notifying the rental/car-share (RCS) companies of any critical diagnostics and/or mileage based maintenance alerts; to provide a method of automatically checking out and billing customers when a RCS vehicle is returned; to dynamically generate the charge for the rental period based, for example, on time used (e.g., hours, days), miles traveled with additional charges for insurance; to provide a method of preloading the rental or fleet vehicle's onboard navigation system with the renter's trip destinations; during the reservation (web based or mobile app) process, to select, by a renter, their destinations (trip log) during the rental period (see the entire Jefferies document, particularly Para [0013, 0016, 0018, 0020]).

4.	Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kurland, Kume, Zhang and Han, further in view of Wodrich (Pub. No.: US 2017/0356994A1).

As per claim 37, Kurland does not explicitly disclose, through the invention, or is missing plural sensors that collectively produce a sensing zone being six feet long, thirty inches wide, and eighteen inches high. 

However, Wodrich teaches, through the invention, see the entire document, particularly in fig. 1, Para [0005, 0012, 0029], control that may adjust the field or zone of sensing of the sensors by adjusting at least one of signal gain and signal threshold levels to obtain predetermined shaping of the field or zone of sensing; an adjusted vertical field of view detection of low objects; sensing system that comprises a plurality of sensors disposed along a side of a body of a vehicle; control, responsive to processing of the communicated sensor data sensed by the sensors, that determines the presence of one or more objects exterior the vehicle and within the zone of sensing and adjusted zone of sensing of at least one of the sensors.
The Examiner finds that he above “vehicle control that may adjust the field or zone of sensing of the sensors,” in the Wodrich reference, teaches on “sensors that collectively produce a sensing zone being six feet long, thirty inches wide, and eighteen inches high,” in the instant application, because “a sensing zone being six feet long, thirty inches wide, and eighteen inches high” is an example of an adjustable sensing zone, in accordance with Para [0052] of the specification, at least as published, and because the sensing zones may be adjusted, in accordance with Para [0063] of the specification, at least as published.

Also, the Examiner finds that the Wodrich reference is an analogous prior art, because both Applicant and Wodrich teach on vehicle(s) equipped with plural sensors with adjustable sensing/detecting zone(s) to sense/detect surrounding environment, and because it is well known in the art that a wheelchair is a vehicle.  

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Jefferies. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide sensing system for a .

Response to Arguments
1.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
2.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language (along with rolling/rearranging some or certain limitations/features from previously presented dependent claims into recently amended independent claims), the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were originally/previously filed. The examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained.
3.	Applicant argues on pages 12-13 of the remarks filed 03/01/2021 that “… that Zhang does not include a throttle, as Zhang appears to simply have sensors to determine position of the handles 15 and 16 (4-wheel embodiment in FIGS. 1, 2, and 4) and handle 34 (3-wheel embodiment in FIG. 3) to sense the position of the handle(s);” that “… Zhang intentionally avoids having a throttle because of Zhang's desire to have a simplistic drive mechanism via the handle(s);” that “… Han does not provide for "a steering mechanism" or "a throttle," as claimed in amended claim 1,” BUT, HOWEVER, the Applicant DOES NOT provide any evidence or explanation on WHY Zhang does not include a throttle, as Zhang appears to simply have sensors to determine position of the handles 15 and 16 (4-wheel embodiment in FIGS. 1, 2, and 4) and handle 34 (3-wheel embodiment in FIG. 3) to sense the position of the handle(s), OR WHY Zhang intentionally avoids having a throttle because of Zhang's desire to have a simplistic drive mechanism via the handle(s), OR WHY Han does not provide for "a steering mechanism" or "a throttle," as claimed in amended claim 1.
Kurland does not explicitly disclose, or is missing, … causing at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position in response to the user respectively activating a throttle in a forward position, in a second position, and in an idle position… However, … Zhang, in his/her turn, teaches, through the invention, see the entire document, particularly in fig. 1-3, abstract, an electrically powered wheelchair which is more intelligent, user-friendly and safer, and simpler and more force-saving in driving and that also has sensitivity and reliability as a vehicle; the wheelchair that can be fully operated for driving by means of rocking handles by hands front and back; the electrically powered wheelchair that comprises forward motion, backward motion, brake, stop, steering and speed control; the handles connected to a sensor which senses the push-pull direction and force size of the handles and outputs an electronic signal to a controller according to corresponding proportion, so as to drive the wheelchair to move forwardly, backwardly, accelerate or decelerate and stop; in addition, speed difference of left and right wheels generated by applying different force to the left and right handles by a rider, so as to further drive the handles to steer, and the steering of the wheelchair is as free as a power steering; the visual handle orientation as the wheelchair driving direction, and the above mentioned as the motion sensing operation; that is to say, the wheelchair that can be sensed directly by hands and that can be pulled and pushed and controlled by hands; and when the wheelchair is no power, the wheelchair driving that also can be operated safely by the handles, and the described part is the main point of the invention.
The examiner finds that the “controlling push-pull direction and force size of the handles along with detected/sensed force size of the handles that outputs an electronic signal to a controller according to corresponding proportion, so as to drive the wheelchair to move forwardly, backwardly, accelerate or decelerate and stop” in the Zhang reference teach on “a throttle, respectively activation of which, by the user, in a forward position, in a second position, and in an idle position, causes at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position” in the instant application, similar to how the operation of the throttle 112 described in fig. 1d and various paragraphs of the instant specification, at least as published.  It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland … by incorporating, applying and utilizing the above steps, technique and features as taught by Zhang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to safely operate the driving of the wheelchair by the handles (see the entire Zhang document, particularly abstract)…”
4.	In response to applicant’s argument on pages 13-14 of the remarks filed 03/01/2021 that “… however, that a combination of Han and Kume would not be performed by one of skill in the art because Kume is directed to manually operated vehicle that limits command speed based on a detected obstacle and Han is directed to a fully autonomous system. Hence, a combination would destroy the fundamental principles of either Han or Kume because Han does not include a manually controlled control unit. Moreover, Applicant respectfully submits that one of skill in the art would not combination Kurland, Kume, Zhang, and Han for a number of reasons. First, Kurland does not explicitly disclose a throttle that causes at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position (Office Action page 6, bottom para.). Second, Kume uses a joystick for propelling the wheelchair, and does not include a throttle. Third, Zhang includes user controlled steering mechanism(s) (i.e., handle(s)) that are simplistic and provide for controlling propelling and stopping the electrically powered wheelchair, but does not include a throttle. Fourth, Han provides for a fully autonomous wheelchair that does not include a user-controlled steering mechanism or throttle with three positions. Therefore, a combination of Kurland, Kume, Zhang, and Han would result in a different system than being claimed because the combination would result in powered wheelchair (Kurland) with a joystick (Kume) and handles for simplistically controlling the chair (Zhang) with a communication device (Han). However, as previously described, the combination of Kurland, Kume, Zhang, and Han is also improper because Han is meant to be a fully autonomous system such that one of skill in the art would not look to the teachings of Han to combine with the other references for creating a CCU, as claimed by Applicant,” that, in other words, there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner again respectfully disagrees and kindly draws Applicant’s attention at pages 5-8 of the office action above, where it is discussed how the combination of prior art references (Kurland in view of Kume, Zhang and Han) teaches, suggests, and fully meets all the claimed elements, features, and limitations.
5.	Regarding the applicant’s arguments on page 14 of the remarks with respect to dependent claims that “[c]laims 2-10, 13, and 18, which depend from claim 1, should be allowable at least by virtue of their dependencies. Claim 19, which is being amended in an analogous manner as claim 1, should be allowable for similar reasons as claim 1. Claims 20-28, 31, and 36, which depend from claim 19, should be allowable at least by virtue of their dependence from claim 19,” the examiner presents the same arguments regarding the rejection as presented for claims 1 and 19. For the above reason, it is believed that the rejections should be maintained.
6.	Regarding the applicant’s arguments on pages 14-15 of the remarks with respect to the newly added limitation/feature “a plurality of sensors” in dependent claims 2 and 7, the examiner kindly draws Applicant’s attention at pages 8 and 12-13 of the office action above, wherein it is discussed as the following: “Kurland further discloses, through the invention, see the entire document, a plurality of sensors directed to detect objects in front of a direction of travel of the ECV, and configured generate sense signals indicative of an object being sensed by said sensors (see the entire document, particularly fig. 1, c1, lines 52-57; c2, lines 47-62 – teaching forward and rear acoustic x-ducer unit 60 or 70 that provide the MPU 20 with data concerning the presence of an object in front of the applicable transducer; receiving information indicating the presence of a closest obstacle in the path of the wheelchair; and controlling said motor of said wheelchair as a function of said received information; c6, lines 15-32 – teaching x-ducer 60 or 70 that detects an obstacle in the path of the wheelchair that is not too close yet; x-ducer 60 or 70 that detects a fairly close object in the path of the wheelchair).
	The Examiner finds that the above “forward and rear acoustic x-ducer unit 60 or 70 that provide the MPU 20 with data concerning the presence of an object in front of the applicable transducer,” in the Kurland reference, teach on “plurality of sensors directed to detect objects in front of a direction of travel of the ECV that generate sense signals indicative of an object being sensed by said sensors’” in the instant application, because it is well known in the art that a well-known transducer is a sensor.”
As per claims 8 and 26-27, Kurland does not explicitly disclose, or is missing, a camera oriented to face forward of the ECV, and, responsive to said sensors sensing an object within sensing proximity of the sensors, automatically initiate recording of images captured by said camera, and responsive to the object no longer being sensed within the sensor proximity of sensors, automatically initiating stopping recording of images by said camera; sensing objects that includes sensing objects within a proximity of the ECV. 
However, Han teaches, through the invention, see the entire document, particularly in abstract, variable structure wheel-chair robot that comprises: a head unit which can recognize 3D images such as a moving vehicle, a person, a moving object, can recognize voice, includes a voice recognition unit in order to perform simple communication with a person through a smartphone, and can rotate in four directions; an apparatus unit which is combined with the lower part of the head unit, displays multiple contents that can be selected by a user, can output images or voice recognized by the head unit, and can senses obstacles; an actuating unit which is combined with the lower part of the apparatus unit, can avoid the obstacles, can prevent collisions or falling of the obstacles.
The Examiner determines that the above steps for “recognizing 3D images, recognizing voice, displaying multiple contents, outputting images or voice recognized, sensing obstacles” by a computerized wheel-chair robot, in the Han reference, teach on steps for “automatically initiating recording of images captured by camera,” “automatically initiating stopping recording of images by camera” in the instant application, because it is well known in the art that well-known in the art outputting recognized images or recognized voice is/are being performed  in response to recognition of the voice or image(s), which means automatically.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kurland by incorporating, applying and utilizing the above steps, technique and features as taught by Han. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 
8.	Applicant argues on pages 15-16 of the remarks filed 03/01/2021 that “… Nishikawa is limited to sensing whether or not to turn on the vehicle, but is silent as to "generat[ing] a delay to establish a time period during which a determination as to whether the member sensor senses that the user returns to being supported by the user support member within the time period before enabling the motor to turn off," as claimed (emphasis added);” that “… a combination of Kurland, Kume, Zhang, Han, and Nishikawa fails to teach or suggest Applicant's claimed invention,” BUT, HOWEVER, the Applicant DOES NOT provide any evidence or explanation on WHY Nishikawa is limited to sensing whether or not to turn on the vehicle, but is silent as to "generat[ing] a delay to establish a time period during which a determination as to whether the member sensor senses that the user returns to being supported by the user support member within the time period before enabling the motor to turn off," as claimed (emphasis added), OR WHY combination of Kurland, Kume, Zhang, Han, and Nishikawa fails to teach or suggest Applicant's claimed invention. 
Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 21-24 of the office action above, where it is discussed how the combination of prior art references (Kurland in view of Kume, Zhang, Han and Nishikawa) teaches, suggests, and fully meets all the claimed elements, features, and limitations.
9.	Applicant argues on page 16 of the remarks filed 03/01/2021 that “… Nishikawa is limited to determining that the user is sitting on the seat for purposes of starting a vehicle only, and fails to teach or suggest the vehicle "enabled to enter[ing] a sleep mode in response to the user support member sensor not sensing that the user is sitting on said user support member, and prevented from entering the sleep mode in response to the user support member sensor sensing that the user is sitting on said user support member,” BUT, HOWEVER, the Applicant DOES NOT provide any evidence or explanation on WHY Nishikawa is limited to determining that the user is sitting on the seat for purposes of starting a vehicle only, OR WHY Nishikawa fails to teach or suggest the vehicle "enabled to enter[ing] a sleep mode in response to the user support member sensor not sensing that the user is sitting on said user support member, and prevented from entering the sleep mode in response to the user support member sensor sensing that the user is sitting on said user support member. 

10.	Applicant argues on pages 16-17 of the remarks filed 03/01/2021 that “… Jefferies fails to overcome the shortcomings of Kurland, Kume, Zhang, Han, with regard to claim 1 from which claims 14-17 depend and claim 19, from which claims 32-35 depend;” that “the control module is not a CCU;” that “the vehicle control module 104 of Jefferies does not enable "said CCU ... to enable the user to rent the ECV directly from the CCU,'' as recited in claim 15;” that “… providing rental via a CCU supports capabilities are not taught or suggested by Jefferies, as Jefferies requires a mobile computing device, such as a mobile phone, which is not always available to visitors of an amusement park or hospital, for example,” BUT, HOWEVER, the Applicant DOES NOT provide any evidence or explanation on WHY Jefferies fails to overcome the shortcomings of Kurland, Kume, Zhang, Han, with regard to claim 1 from which claims 14-17 depend and claim 19, from which claims 32-35 depend, OR WHY the control module is not a CCU, OR WHY the vehicle control module 104 of Jefferies does not enable "said CCU ... to enable the user to rent the ECV directly from the CCU,'' as recited in claim 15, OR WHY providing rental via a CCU supports capabilities are not taught or suggested by Jefferies, as Jefferies requires a mobile computing device.
Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 24-29 of the office action above, where it is discussed how the combination of prior art references (Kurland in view of Kume, Zhang, Han and Jefferies) teaches, suggests, and fully meets all the claimed elements, features, and limitations.
11.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., computing device, such as a mobile phone, which is not always available to visitors of an amusement park or hospital, for example) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
12.	Regarding the applicant’s arguments on pages 16-17 of the remarks with respect to dependent claims that “[c]laims 16 and 17, which depend from dependent claim 15, should be allowable at least by virtue of their dependencies from claim 15. Claims 32- 35 recite analogous elements as claims 14-17, and should be allowable for similar reasons as claims 14-17,” the examiner presents the same arguments regarding the rejection as presented for claims 1, 15 and 19. For the above reason, it is believed that the rejections should be maintained.
13.	Applicant’s arguments with respect to claim 37 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
	

	
	
Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662